Citation Nr: 1740564	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  16-14 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (diabetes).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for glaucoma.

5.  Entitlement to a rating in excess of 30 percent for asthma.

6.  Entitlement to a rating in excess of 30 percent for sinusitis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the VA RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for diabetes, service connection for hypertension, service connection for right ear hearing loss, and an increased rating for asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Glaucoma did not originate in service and is not otherwise etiologically related to service.

2.  Sinusitis has not resulted in radical surgery with chronic osteomyelitis, nor has it resulted in near-constant sinusitis after repeated surgeries.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for glaucoma have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2016).

2.  The criteria for a rating in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.97, Diagnostic Code 6513 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In the instant case, the Veteran was provided with all appropriate notification in July 2012.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records have been obtained, to the extent they were both identified and available.  With that said, as is discussed in further detail in the Remand below, certain of the Veteran's VA treatment records are unavailable for review.  With respect to the Veteran's claim of entitlement to service connection for glaucoma, as noted below, the Board has found that the evidence does not demonstrate an in-service incident.  The Veteran's absent VA treatment records would not provide evidence relevant to the Veteran's in-service experiences, particularly as the Board is already well aware of his account.  Similarly, with respect to the claim of entitlement to a greater rating for sinusitis, the evidence does not suggest that the Veteran has undergone sinus surgery at any time, nor has the Veteran so alleged.  The Board may thus proceed to a decision without prejudice to the Veteran.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran was provided with examinations addressing his sinusitis in September 2015 and May 2016.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Veteran has not objected to the adequacy of these examinations.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not been afforded with a VA examination addressing the relationship between his glaucoma and his service, and no such examination is required.  VA does not have a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  VA's obligation to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).

As will be discussed in greater detail below, the weight of the evidence does not support a finding that the Veteran suffered an in-service injury, event, or disease that might have resulted in the development of glaucoma.  The evidence of record is thus insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274  . Without competent evidence suggesting that the Veteran experienced a relevant in-service injury, event, or disease, a VA examination addressing the Veteran's claimed glaucoma, which began years after the Veteran's separation from service, is unwarranted.

The Veteran requested a hearing before the Board in October 2012.  In February 2016, however, the Veteran indicated that he did not wish to participate in a hearing before the Board.  The Board considers the Veteran's request for a hearing to have been withdrawn.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Glaucoma is not listed among the chronic diseases set forth in 38 C.F.R. § 3.309, and service connection cannot be established based solely on a presumption or on a continuity of symptomatology.

Turning to the facts in this case, the Veteran has been diagnosed with glaucoma.  While the Veteran has a current disability, the question in this case is whether the Veteran suffered an in-service incident that gave rise to this disability.  

Upon review of the Veteran's medical history, the Board notes that the Veteran did not seek treatment at any time in service for symptoms associated with glaucoma.  In the Veteran's April 1962 separation examination, the Veteran's eyes-general and opthalmoscopic systems were noted to be normal.  The Veteran had 20/20 distant vision in both eyes, and the Veteran's intraocular tension was normal.  In the Veteran's April 1962 Report of Medical History, the Veteran denied ever experiencing eye trouble.  Following service, the medical evidence indicates that the Veteran underwent surgical procedures treating glaucoma as early as 1992, and he has received treatment for glaucoma since that time.  During his July 2015 hearing before RO personnel, the Veteran stated that he could not see well during service, "sometimes nothing".  

Upon review of this evidence, the Board cannot conclude that the weight of the evidence supports a finding that the Veteran experienced an in-service event or injury that gave rise to a glaucoma disability.  The Veteran is competent to describe what he experienced first-hand, such as the acuity of his vision in service.  The Board, however, finds the Veteran's accounts of experiencing diminished vision in-service to lack credibility, given his denial of such symptoms in service, and his clinical assessment with normal vision and ocular tension at his separation from service.  Without credible evidence of an in-service incident or event, and with normal vision and intraocular tension noted at the Veteran's separation from service, the second Hickson element is not met, and the Veteran's claim of entitlement to service connection fails on this basis.  

In sum, the Board concludes that the preponderance of the evidence is against granting service connection for glaucoma.  As the weight of the evidence is against the claim, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for Sinusitis

The Veteran's sinusitis is evaluated as 30 percent disabling under Diagnostic Code 6513, applicable to chronic maxillary sinusitis.  See 38 C.F.R. 4.97.  The General Rating Formula for Sinusitis provides the following rating criteria for a rating in excess of 30 percent: a 50 percent rating applies following radical surgery with chronic osteomyelitis; or for near-constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2016).

Turning to the facts in this case, as an initial matter, the Board notes that the Veteran is in receipt of service connection for his sinusitis symptoms.  The Veteran's deviated nasal septum, which was treated with an April 2001 septoplasty and a March 2002 inferior turbinectomy, has been found not to be service connected.

In September 2011, the Veteran was noted not to have sinus disease.  In December 2011, the Veteran complained of left frontal sinus pain.  In January 2012 and March 2012, the Veteran was noted to have sinus disease, but no discharge was noted.  The Veteran filed his claim of entitlement to an increased rating in June 2012.  In August 2012, the Veteran was noted to have sinus disease, but no discharge was noted.  In November 2012, the Veteran complained of a right-sided frontal headache and purulent nasal discharge.   In January 2013, December 2013, March 2014, June 2014, and October 2014, the Veteran was found not to have sinus disease.

In February 2015 and August 2015, the Veteran took oral cetirizine and nasal spray in treatment of his sinusitis.  Although the Veteran indicated that he experienced flare-ups secondary to dust and illness, the Veteran indicated that his symptoms were generally controlled.  The Veteran underwent a VA examination in September 2015, at which time the examiner found that the Veteran had chronic sinusitis detected only by imaging studies.  The examiner noted that the Veteran had not undergone sinus surgery, nor did he have chronic osteomyelitis.  In November 2015, the Veteran was found not to have sinus disease.  In December 2015, the Veteran was noted to have well-controlled chronic sinusitis.  The Veteran took oral cetirizine and fluticasone nasal spray in treatment of his condition.  In January 2016, the Veteran was assessed with chronic sinusitis after seeking treatment for nasal congestion.  

The Veteran underwent an additional VA examination in May 2016, at which time the examiner found that the Veteran suffered from episodes of sinusitis resulting in pain, tenderness, and purulent discharge.  While the Board acknowledges that the examiner indicated that the Veteran underwent two sinus surgeries, the examiner specified that these surgeries were the Veteran's septoplasty and inferior turbinectomy.  As noted above, these surgeries are both nasal surgeries that the Veteran underwent to address his deviated septum, which condition has not been found to be related to service.  

Upon review of these facts, the Board notes that a rating in excess of the Veteran's currently-assigned 30 percent evaluation requires either radical sinus surgery or repeated sinus surgeries.  The Veteran has not undergone a sinus surgery, and a greater rating of the Veteran's sinusitis is thus unwarranted.  Furthermore, even disregarding the absence of sinus surgeries, the Board notes that examiners, at worst, have found that the Veteran experienced only episodes of sinusitis, rather than near-constant sinusitis.  The Board thus cannot find that a 50 percent rating of the Veteran's sinusitis is warranted at any time.  


ORDER

Service connection for glaucoma is denied.  

A rating in excess of 30 percent for sinusitis is denied.  


REMAND

The Board must remand the Veteran's claims of entitlement to service connection for hypertension and diabetes in order to obtain additional medical records.  The Veteran's available records from the VA Medical Center (VAMC) in San Juan, which date from March 2002 to February 2016, indicate that the Veteran was first diagnosed with hypertension and diabetes in 2001.  The AOJ should obtain all pertinent VAMC records from before March 2002, including the records relating to the Veteran's 2001 diagnoses with diabetes and hypertension.  

Similarly, with regard to the Veteran's claim of entitlement to a greater rating for asthma, the May 2016 examiner indicated that the Veteran had received recent treatment for asthma symptoms, for example on May 5, 2016, that characterized the Veteran's asthma symptoms as "not well controlled".  The Board notes that this characterization suggests a worsening from the most recent available treatment record from December 2015, which noted that the Veteran's symptoms were stable and partially controlled.  Thus, the AOJ should obtain all pertinent VAMC records from February 2016 to the present, given that asthma may be rated based on the frequency of required care of exacerbations.  

With regard to the claim of entitlement to service connection for right ear hearing loss, the Board notes that the Veteran was diagnosed in January 2016 with a right ear hearing loss disability.  The Veteran contends that he was exposed to loud noises in service, such as gunfire at the firing range.  The Veteran has not been provided with an examination addressing his right ear hearing loss disability, and he should be provided with an examination addressing the nature and etiology of this disability.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all private clinicians treating his claimed disabilities, and provide the Veteran with an authorization and waiver authorizing such clinicians to submit medical records to VA.  If such authorization is obtained, attempt to obtain medical records from these institutions.

2.  Obtain all pertinent treatment records from the VAMC in San Juan dated earlier than March 2002 and dated from February 2016 to the present.  

3.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his right ear hearing loss.  After examining the Veteran, eliciting from the Veteran a history of his right ear hearing loss, and review of the Veteran's claims file, the examiner should address, with a complete rationale, whether it is at least as likely as not (50 percent or greater) that the Veteran's right ear hearing loss is etiologically related to his service.
.  
4.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


